In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family Court, Queens County, dated January 5, 1976, which adjudicated appellant a juvenile delinquent and directed his placement for a period of up to 18 months. Order reversed, on the law, and proceeding remitted to the Family Court for a hearing in accordance herewith. No contentions have been raised with respect to the findings of fact upon which the adjudication of delinquency was based. Appellant was taken into custody and brought with his mother to a police station, where he was advised of his Miranda rights. He allegedly waived those rights and made a statement. Appellant requested a voir dire examination in order to test the lawfulness of the confession. The denial of that request was error (see Matter of Robert P., 40 AD2d 638). Mere cross-examination of the arresting officer did not afford appellant his full constitutional rights. He was entitled to take the stand and testify as to the circumstances of the confession without generally waiving his privilege against self incrimination and subjecting himself to broad cross-examination (see Matter of Gary C., 42 AD2d 704). Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Hawkins, JJ., concur.